December 03, 2010


Mr. Douglas W. Alexander
Alexander Dubose  & Townsend LLP
515 Congress Avenue, Suite 2350
Austin, TX 78701-3562
Ms. Sharon E. Callaway
Crofts & Callaway, P.C.
300 Austin Highway, Suite 120
San Antonio, TX 78209-5303

RE:   Case Number:  06-0243
      Court of Appeals Number:  04-04-00180-CV
      Trial Court Number:  2000-CI-16664

Style:      SOLAR APPLICATIONS ENGINEERING, INC.
      v.
      T.A. OPERATING CORPORATION

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Richard Gary Thomas|
|   |                       |
|   |Mr. Keith E. Hottle    |